Citation Nr: 0831621	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  

In June 2008, the veteran presented testimony at a personal 
hearing conducted at the Fargo RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

The veteran seeks service connection for PTSD and depression.  
As will be discussed below, the Board is granting service 
connection for PTSD and dysthymic disorder.  Consequently, 
the issue has been recharacterized as reflected above to more 
accurately reflect the veteran's claimed symptomatology.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's alleged PTSD stressors are consistent with 
the circumstances of his duties as a corpsman.

3.  PTSD and dysthymic disorder have been shown to be 
casually or etiologically related to his service.




CONCLUSION OF LAW

Service connection is warranted for PTSD and dysthymic 
disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
PTSD and depression are related to his service.  Because 
service connection for PTSD and dysthymic disorder is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  In 
adjudicating a claim of entitlement to service connection for 
PTSD, as with all other claims, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see 
also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for PTSD and 
dysthymic disorder.  At the outset, the Board finds that the 
veteran did not engage in combat with the enemy during active 
service nor did he serve in Vietnam in country.  The 
veteran's duties as verified by his DD Form 214 have not been 
recognized as combat-related.  In this regard, the veteran's 
DD Form 214 lists his military occupational specialty as HM-
0000, which corresponds to corpsman.  Further, his DD Form 
214 did not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  The Board does acknowledge that the 
veteran has been awarded the National Defense Service Medal; 
however, this award is not indicative of combat.  As such, 
the Board finds that the veteran is not shown to have engaged 
in combat with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran contends that 
he developed PTSD symptoms as a result of stressful incidents 
related to his duties as a corpsman.  In this regard, the 
veteran has indicated that continuously being exposed to 
wounded, injured, and sick people led to his PTSD.  A few of 
the veteran's alleged stressors were preparing dead bodies to 
be sent home including that of a murder victim and a 
decapitated person, observing autopsies, cleaning up his 
injured best friend, reattaching a severed finger, and 
suturing a head injury.

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  After receiving 
the veteran's stressors, a July 2007 JSRRC response indicated 
that the alleged stressors were not the type of stressors 
that JSRRC will be able to verify.  Additionally, JSRRC 
stated that it was unable to verify that the veteran's 
alleged stressor of processing the body of a murder victim.  
Further, a December 2007 CURR response reflected that after 
reviewing the command history for the US Naval Hospital in 
Taipei where the veteran was stationed, there was no 
documentation that the veteran picked up a murdered civilian 
from a merchant ship as he described.  However, it was noted 
that as a hospital corpsman, it was conceivable that he saw 
or picked up a dead body sometime during his time with the 
Navy.  

Although none of the veteran's alleged stressors have been 
officially verified, the Board finds that his stressors are 
consistent with the circumstances of the veteran's service 
and his duties as a corpsman.  38 U.S.C.A. § 1154(a).  The 
Board finds it significant that in describing how the first 
PTSD criterion was met, the July 2007 VA examiner 
specifically mentioned exposure to a great deal of death, 
being present during the processing of dead bodies, and 
cleaning up a friend as examples of exposure to a wide range 
of significant medical traumas which were considered 
stressors for PTSD.  Moreover, the Board finds the veteran's 
account of these stressors to be credible.  Therefore, 
because these alleged stressors are consistent with the 
circumstances of the veteran's duties as a corpsman, the 
Board finds that there is credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The evidence is conflicting regarding whether the veteran has 
PTSD.  However, as discussed above, the law is clear that it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The evidence reflected that the veteran has a PTSD diagnosis 
that has been related to his alleged stressors.  In this 
regard, a February 2005 private treatment record from 
C.B.P.S. had diagnoses of PTSD and dysthymic disorder and the 
veteran relayed the stressors of seeing violence and injured 
and dead bodies as a corpsman.  The July 2007 VA examiner 
concluded that the veteran had a pattern of anxiety (PTSD) 
and depressive symptomatology which was caused by or the 
result of experiences during his service as a Navy corpsman.  
Additionally, the July 2007 examiner also provided a 
diagnosis of dysthymic disorder and opined that a coexisting 
pattern of depressive symptoms was found in addition to PTSD 
which seemed a product of the veteran's military experiences 
and the onset of anxiety (PTSD).  The examiner stated that it 
was not possible to separate the effects of the depression 
and anxiety without resorting to speculation but the two 
conditions developed out of his military experiences and were 
interactive.  

However, private treatment records dated from the 1990s to 
the present indicated that the veteran had depression related 
to relationship issues.  Additionally, the June 2005 VA 
examiner did not find that the veteran met the criteria for a 
PTSD diagnosis and also concluded that his diagnosis of 
depressive disorder not otherwise specified was less than 
likely connected with his military experience.  

The Board notes that the diagnoses in the February 2005 
private treatment record from C.B.P.S. were based on an 
interview with the veteran, review of the medical records, 
and clinical testing.  Importantly, both the June 2005 and 
July 2007 VA examinations were based on a thorough review of 
the claims file and examination of the veteran.  Both were 
supported by reasoning and clinical evidence.  As such, they 
are all considered probative medical evidence.  In deciding 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b).  In this case, the Board finds that the evidence is 
at least in equipoise and therefore, after resolving all 
reasonable doubt in favor of the veteran, will grant the 
claim on appeal.

In sum, the Board finds that the alleged stressors are 
consistent with the circumstances of the veteran's duties as 
a corpsman.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
38 U.S.C.A. § 1154(a).  Thus, there is persuasive medical 
evidence indicating that the veteran has PTSD with depressive 
symptomatology that is related to his service and alleged 
stressors.  Therefore, the Board will grant the veteran's 
claims for service connection for PTSD and dysthymic 
disorder.


ORDER

Entitlement to service connection for PTSD and dysthymic 
disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


